    ~,

.
'



          1

         2                                                                     FILED
                                                                     CLERK U.S. DISTRICT COURT

         3
                                                                           OCT 16 2019
         4
                                                                   CENTRAL DISTRIC     CA    ORNIA
          5                                                        EASTERIJ DIVISION        DEPUTY

         6
         7
                                    UNITED STATES DISTRICT COURT
          9                       CENTRAL DISTRICT OF CALIFORNIA
         l0
                LTIVITED STATES OF AMERICA,                 Case No.: J =`~ ~'' ~~-
                                                                                 '  6° ~'3~~I
         11 ~
                                 Plaintiff,                 ORDLR 4F DETENTION PENDING
         12'                                                FURTI~ER REVOCATION
                          v.                                PROCEEDINGS
         13                              W~~T~              (~~~.R.GRIM.P. 32.1(a)(6); 18
                ~G~ ~~v~                                     J.S.C.§ 3143(a)(1))
         14
                                 Defendant.
         15
         16         The defendant ha.~ing been arrested in this District pursuant to a warrant
         17 issued by the United States District Court for the ~cw~k~                  District of
                          r
         18                     for alleged violations) ofthe terms and conditions ofprobation
         19 or supervised release; and
         20         Ha.~ing conducted a detention hearing pursuant to Federal Rule of Criminal
         21 Proced      ~2.1(a)(6)and 18 U.S.C. § 31430.)(1),the Court finds that:
         22 A.         The defendant has not met his/her burden ofestablishing by clear and
         23            convincing evidence that he/she is not likely to flee ifreleased under 18
         24            U.S. .§ 3142(b)or(c}. This finding is based on the following:
         25           (        information in the Pretrial Services Report and Recommendation
         26           (~information in the violation petition and reports)
         27           (~the defendant's nonobjection to detention at this time
         2$           () other•


                                                        1
 1                 d/ or
       B.(    The defendant has.not met his/her burden ofestablishing by clear and
 3            convincing evidence that he/she is not likely to pose a danger to the safety
 4            o~any other person or the commwauty ifTeleased under 18 U.S.C.
                   3 2(b)or(cj. This find~n~ i~ based on the following:
 6            (.       information in ire Pretrial Sir-vices Report and Recommendation
             (         information in the violation petition and reports)
 8            (,       the defenda~xt's nonobjectio~n to detention at this time
 9            O        other: .
IO
11 IT~       REFORE IS ~RDLRED that the defendant.be detained pending the further
12 revocation proceedings.                                                        .
13
1.4 Dated: ta ~ ~ 1~~
15
16
17
18
19
20
21
22
23
24
25
26 ~
27
28


                                                 2
